Defendant has appealed from a judgment of conviction of the Chenango County Court of the crime of falsifying public records as Supervisor of the Town of Sherburne in Chenango County. The proof discloses that in' the year 1937 the sum of $3,000 was withdrawn from defendant’s account as supervisor. The withdrawal was made by defendant’s wife. The money was rédeposited in her name and that of her husband as copartners in a business enterprise. The wife repaid the amount in 1945 out of her own personal funds. She testified that defendant had no knowledge of what she had done. He gave like testimony. The evidence was insufficient to support a finding that the falsification, which was proven, was occasioned by any willful act or omission on the part of the defendant. On the record presented to us the finding of the jury is against the weight df the evidence. Judgment of conviction reversed on the law and facts and new trial granted. Heffernan, Brewster, Foster and Russell, JJ., concur; Hill, P. J., taking no part.